 1
 2
                                UNITED STATES DISTRICT COURT
 3
                                      DISTRICT OF NEVADA
 4
 5   MICHAEL NANNIS,
                                                         Case No.: 2:19-cv-01894-JAD-NJK
 6          Plaintiff(s),
                                                                      ORDER
 7   v.
                                                                   (Docket No. 18)
 8   SB GAMING LLC, et al.,
 9          Defendant(s).
10         Pending before the Court is Defendants’ motion for leave to file documents under seal.
11 Docket No. 18. Despite Defendants’ filing of the relevant videos and documents, the request
12 remains unripe. Cf. Local Rule IA 10-5. Thus, the Court will deny the motion.
13         The standard under which to determine whether sealing evidence is warranted depends on
14 what the underlying substantive motion (to which the evidence relates) is. See Kamakana v. City
15 and County of Honolulu, 447 F.3d 1172, 1179–1186 (9th Cir. 2006). Defendants have not yet
16 filed any substantive motion to which the videos and documents relate. Thus, the Court cannot
17 determine which standard to apply in assessing whether the relevant videos and documents warrant
18 sealing. Until the underlying substantive motion is filed, a request for leave to file documents
19 under seal remains unripe.
20         Accordingly, Defendants’ motion for leave to file documents under seal is DENIED.
21 Docket No. 18. Further, the Court STRIKES Docket No. 19.
22         IT IS SO ORDERED.
23         Dated: March 31, 2020
24                                                            ______________________________
                                                              Nancy J. Koppe
25                                                            United States Magistrate Judge
26
27
28

                                                  1
